By the Court, Ingraham, P. J.
The judge charged the jury that t 9 items relating to the landau were withdrawn from heir consideration, except as to the price agreed to be paid for it, and for repairs. Notwithstanding this, the jury allowed for it ón the alleged sale by the plaintiff on the defendant’s account. This was an error. The effect of it may have been to conclude the defendant as to any claim which he may have against the plaintiff for selling it contrary to orders limiting the price.
We think, also, interest should only be charged on the account when rendered, and not on the various items from date.
Judgment reversed, and new trial ordered.
Ingraham, P. J., and Cardozo, Justice.]